             Case 21-00040      Filed 03/08/21      Entered 03/08/21 09:15:22        Doc# 9     Page 1 of 3


         1                                                                            HONORABLE GARY SPRAKER

         2

         3

         4

         5

         6

         7

         8                                    UNITED STATES BANKRUPTCY COURT
                                                     DISTRICT OF ALASKA
         9
                In re
       10                                                                   No. 21-00040
                RB ENTERPRISES, LLC,
       11                                                                   DECLARATION OF THOMAS A.
                                               Debtor.                      BUFORD PRESSER IN SUPPORT OF
       12                                                                   DEBTOR'S APPLICATION FOR ORDER
                                                                            AUTHORIZING DEBTOR TO EMPLOY
       13                                                                   BUSH KORNFELD LLP AS
                                                                            BANKRUPTCY COUNSEL
       14

       15               THOMAS A. BUFORD declares as follows:

       16               1.     I am a partner at Bush Kornfeld LLP (“Bush Kornfeld”), proposed bankruptcy counsel

       17       to the above-captioned debtor-in-possession (“Debtor”). I have personal knowledge of the facts set

       18       forth herein. I make this declaration in support of the Debtor’s application to employ Bush Kornfeld

       19       as bankruptcy counsel.

       20               2.     Neither I, the law firm of Bush Kornfeld, nor any partner thereof, insofar as I have

       21       been able to ascertain, are creditors of the estate of the Debtor.

       22               3.     To the best of my knowledge, the members and associates of the firm of Bush Kornfeld

       23       do not have any connection with the Debtor, its creditors, or any other party-in-interest, their

                                                                                              B USH K ORNFELD           L LP
                DECLARATION OF THOMAS A. BUFORD IN SUPPORT OF                                         LAW OFFICES
                DEBTOR'S APPLICATION FOR ORDER AUTHORIZING                                       601 Union St., Suite 5000
                                                                                              Seattle, Washington 98101-2373
                DEBTOR TO EMPLOY BUSH KORNFELD – Page 1                                          Telephone (206) 292-2110
                                                                                                 Facsimile (206) 292-2104
eb22jq01f6
             Case 21-00040      Filed 03/08/21     Entered 03/08/21 09:15:22        Doc# 9     Page 2 of 3


         1      respective attorneys or accountants, the United States Trustee, or any person employed in the office of

         2      the United States Trustee.

         3              4.      The Debtor holds a 50% interest in IT, LLC (“IT”), an Alaskan LLC. In 2015, IT filed

         4      a Chapter 11 bankruptcy case before this Court, Case No. 15-00107, on April 22, 2015 (the “IT

         5      Case”). The Court dismissed the IT Case on May 1, 2015, nine days after the case was filed. On April

         6      23, 2015, the undersigned entered a notice of appearance on behalf of the United States Trustee for

         7      Region 18 in the IT Case. Other than entering a notice of appearance, the United States Trustee did

         8      not participate in the case.

         9              5.      Based on the foregoing, I believe the firm of Bush Kornfeld is not a creditor of the

       10       Debtor’s estate and is a “disinterested person” within the meaning of sections 101(14) and 327 of the

       11       Bankruptcy Code.

       12               6.      I have advised the Debtor of Bush Kornfeld’s willingness to serve as its counsel based

       13       on time and standard billable charges. Currently, my hourly billing rate is $475.00. The hourly

       14       billing rate for professionals and other support personnel in this firm who may perform services for

       15       the Debtor ranges from $75 to $585. These rates may be adjusted on an annual basis to reflect market

       16       conditions.

       17               7.      Pursuant to a separately noticed motion, the Debtor may request that Bush Kornfeld be

       18       authorized to obtain reimbursement on a monthly basis for its costs and payment of 80% of its fees. If

       19       approved by the Court, Bush Kornfeld will be authorized to receive reimbursement and payment ten

       20       days after sending a billing statement to parties identified in the interim payment procedures order

       21       provided no party receiving such statement timely objects.

       22               8.      Bush Kornfeld holds no funds in its trust account as a retainer for post-petition work.

       23               8.      I have read Local Bankruptcy Rule 2016-1.

                                                                                             B USH K ORNFELD           L LP
                DECLARATION OF THOMAS A. BUFORD IN SUPPORT OF                                        LAW OFFICES
                DEBTOR'S APPLICATION FOR ORDER AUTHORIZING                                      601 Union St., Suite 5000
                                                                                             Seattle, Washington 98101-2373
                DEBTOR TO EMPLOY BUSH KORNFELD – Page 2                                         Telephone (206) 292-2110
                                                                                                Facsimile (206) 292-2104
eb22jq01f6
             Case 21-00040      Filed 03/08/21    Entered 03/08/21 09:15:22        Doc# 9     Page 3 of 3


         1             9.      I declare under penalty of perjury under the laws of the state of Washington that the

         2      foregoing is true and correct.

         3             DATED this 7th day of March, 2021, at Seattle, Washington.

         4
                                                            /s/ Thomas A. Buford
         5                                                  THOMAS A. BUFORD

         6

         7

         8

         9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

                                                                                            B USH K ORNFELD           L LP
                DECLARATION OF THOMAS A. BUFORD IN SUPPORT OF                                       LAW OFFICES
                DEBTOR'S APPLICATION FOR ORDER AUTHORIZING                                     601 Union St., Suite 5000
                                                                                            Seattle, Washington 98101-2373
                DEBTOR TO EMPLOY BUSH KORNFELD – Page 3                                        Telephone (206) 292-2110
                                                                                               Facsimile (206) 292-2104
eb22jq01f6
